Exhibit 10.7

 

CHANGE OF CONTROL AGREEMENT

 

This Change of Control Agreement (this “Agreement”), dated as of July 1, 2004,
is between PROCYTE CORPORATION, a Washington corporation (the “Company”), and
ROBIN L. CARMICHAEL (the “Executive”).

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its stockholders to ensure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined in
Section 1.1 below) of the Company.  The Board believes it is imperative to
diminish the inevitable distraction of the Executive arising from the personal
uncertainties and risks created by a pending or threatened Change of Control, to
encourage the Executive’s full attention and dedication to the Company currently
and in the event of any threatened or pending Change of Control, and to provide
the Executive with reasonable compensation and benefit arrangements upon a
Change of Control.

 

In order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

 

1.                                      DEFINITIONS

 

1.1                                 “Change of Control” shall have the
definition set forth in Appendix A to this Agreement, which is hereby
incorporated by reference.

 

1.2                                 “Change of Control Date” shall mean the
first date on which a Change of Control occurs.

 

1.3                                 “Employment Period” shall mean the two-year
period commencing on the Change of Control Date and ending on the second
anniversary of such date.

 

2.                                      TERM

 

The term of this Agreement (“Term”) shall be for a period of two (2) years from
the date of this Agreement as first entered above, at which time this Agreement
shall terminate without further action by either the Company or the Executive;
provided, however, that if a Change of Control occurs during the Term, the Term
shall automatically extend for the duration of the Employment Period.

 

3.                                      EMPLOYMENT

 

3.1                               Employment Period

 

During the Employment Period, the Company hereby agrees to continue the
Executive in its employ or in the employ of its affiliated companies, and the
Executive hereby agrees to remain in the employ of the Company or its affiliated
companies, in accordance with the terms and provisions of this Agreement;
provided, however, that either the Company or the Executive may terminate the
employment relationship subject to the terms of this Agreement.

 

1

--------------------------------------------------------------------------------


 

3.2                               Position and Duties

 

During the Employment Period, the Executive’s position, authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 90-day period immediately preceding the Change of Control Date.

 

3.3                               Location

 

During the Employment Period, the Executive’s services shall be performed at the
Company’s headquarters on the Change of Control Date or any office which is
subsequently designated as the headquarters of the Company and is less than 30
miles from such location.

 

3.4                               Employment at Will

 

The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company or its affiliated
companies is “at will” and may be terminated by either the Executive or the
Company or its affiliated companies at any time with or without cause. 
Moreover, if prior to the Change of Control Date, the Executive’s employment
with the Company or its affiliated companies terminates for any reason, then the
Executive shall have no further rights under this Agreement; provided, however,
that Company may not avoid liability for any termination payments which would
have been required during the Employment Period pursuant to Section 8 below by
terminating the Executive prior to the Employment Period where such termination
is carried out in anticipation of a Change of Control and the principal
motivating purpose is to avoid liability for such termination payments.

 

4.                                      ATTENTION AND EFFORT

 

During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive will devote all of her
productive time, ability, attention and effort to the business and affairs of
the Company and the discharge of the responsibilities assigned to her hereunder,
and will use her reasonable best efforts to perform faithfully and efficiently
such responsibilities.  It shall not be a violation of this Agreement for the
Executive to (a) serve on corporate, civic or charitable boards or committees,
(b) deliver lectures, fulfill speaking engagements or teach at educational
institutions, and (c) manage personal investments, so long as such activities do
not significantly interfere with the performance of the Executive’s
responsibilities in accordance with this Agreement.  It is expressly understood
and agreed that to the extent any such activities have been conducted by the
Executive prior to the Employment Period, the continued conduct of such
activities (or the conduct of activities similar in nature and scope thereto)
during the Employment Period shall not thereafter be deemed to interfere with
the performance of the Executive’s responsibilities to the Company.

 

5.                                      COMPENSATION

 

As long as the Executive remains employed by the Company during the Employment
Period, the Company agrees to pay or cause to be paid to the Executive, and the
Executive agrees to accept in exchange for the services rendered hereunder by
her, the following compensation:

 

2

--------------------------------------------------------------------------------


 

5.1                               Salary

 

The Executive shall receive an annual base salary (the “Annual Base Salary”), at
least equal to the annual salary established by the Board or the Compensation
Committee of the Board (the “Compensation Committee”) for the fiscal year in
which the Change of Control Date occurs.  The Annual Base Salary shall be paid
in substantially equal installments and at the same intervals as the salaries of
other executives of the Company are paid.  The Board or the Compensation
Committee shall review the Annual Base Salary at least annually and shall
determine in good faith and consistent with any generally applicable Company
policy any increases for future years.

 

5.2                               Bonus

 

In addition to Annual Base Salary, the Executive shall be awarded, for each
fiscal year ending during the Employment Period, an annual bonus (the “Annual
Bonus”) in cash at least equal to the average annualized (for any fiscal year
consisting of less than 12 full months) bonus paid or payable, including by
reason of any deferral, to the Executive by the Company and its affiliated
companies in respect of the three fiscal years immediately preceding the fiscal
year in which the Change of Control Date occurs.  Each such Annual Bonus shall
be paid no later than 90 days after the end of the fiscal year for which the
Annual Bonus is awarded, unless the Executive shall elect to defer the receipt
of such Annual Bonus.

 

6.                                      BENEFITS

 

6.1                               Incentive, Retirement and Welfare Benefit
Plans; Vacation

 

During the Employment Period, the Executive shall be entitled to participate,
subject to and in accordance with applicable eligibility requirements, in such
fringe benefit programs as shall be generally made available to other executives
of the Company and its affiliated companies from time to time during the
Employment Period by action of the Board (or any person or committee appointed
by the Board to determine fringe benefit programs and other emoluments),
including, without limitation, paid vacations; any stock purchase, savings or
retirement plan, practice, policy or program; and all welfare benefit plans,
practices, policies or programs (including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death and travel accident insurance plans or programs).

 

6.2                               Expenses

 

During the Employment Period, the Executive shall be entitled to receive prompt
reimbursement for all reasonable employment expenses incurred by her in
accordance with the policies, practices and procedures of the Company and its
affiliated companies in effect for the executives of the Company and its
affiliated companies during the Employment Period.

 

7.                                      TERMINATION

 

During the Employment Period, employment of the Executive may be terminated as
follows but, in any case, the nondisclosure provisions set forth in Section 10
hereof shall survive the termination of this Agreement and the termination of
the Executive’s employment with the Company:

 

3

--------------------------------------------------------------------------------


 

7.1                               By the Company or the Executive

 

At any time during the Employment Period, the Company may terminate the
employment of the Executive with or without Cause (as defined below), and the
Executive may terminate her employment for Good Reason (as defined below) or for
any reason, upon giving Notice of Termination (as defined below).

 

7.2                               Automatic Termination

 

This Agreement and the Executive’s employment during the Employment Period shall
terminate automatically upon the death or Total Disability of the Executive. 
The term “Total Disability” as used herein shall mean the Executive’s inability
(with such accommodation as may be required by law and which places no undue
burden on the Company), as determined by a physician selected by the Company and
acceptable to the Executive, to perform the duties set forth in Section 3.2
hereof for a period or periods aggregating 120 calendar days in any 12-month
period as a result of physical or mental illness, loss of legal capacity or any
other cause beyond the Executive’s control, unless the Executive is granted a
leave of absence by the Board.  The Executive and the Company hereby acknowledge
that the duties specified in Section 3.2 hereof are essential to Executive’s
position and that Executive’s ability to perform those duties is the essence of
this Agreement.

 

7.3                               Notice of Termination

 

Any termination by the Company or by the Executive during the Employment Period
shall be communicated by Notice of Termination to the other party given in
accordance with Section 12 hereof.  The term “Notice of Termination” shall mean
a written notice which (a) indicates the specific termination provision in this
Agreement relied upon and (b) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated.  The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

 

7.4                               Date of Termination

 

During the Employment Period, “Date of Termination” means (a) if the Executive’s
employment is terminated by reason of death, at the end of the calendar month in
which the Executive’s death occurs, (b) if the Executive’s employment is
terminated by reason of Total Disability, immediately upon a determination by
the Company of the Executive’s Total Disability, and (c) in all other cases,
five days after the date of personal delivery or mailing of the Notice of
Termination.  The Executive’s employment and performance of services will
continue during such five-day period; provided, however, that the Company may,
upon notice to the Executive and without reducing the Executive’s compensation
during such period, excuse the Executive from any or all of her duties during
such period.

 

8.                                      TERMINATION PAYMENTS

 

In the event of termination of the Executive’s employment during the Employment
Period, all compensation and benefits shall terminate except as specifically
provided in this Section 8.

 

4

--------------------------------------------------------------------------------


 

8.1                               Termination by the Company Other Than for
Cause or by the Executive for Good Reason

 

If during the Employment Period the Company terminates the Executive’s
employment other than for Cause or the Executive terminates her employment for
Good Reason, the Executive shall be entitled to:

 

(a)                                  receive payment of the following accrued
obligations (the “Accrued Obligations”):

 

(i)                                     the Executive’s Annual Base Salary
through the Date of Termination to the extent not theretofore paid;

 

(ii)                                  the product of (x) the Annual Bonus
payable with respect to the fiscal year in which the Date of Termination occurs
and (y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is
365; and

 

(iii) any compensation previously deferred by the Executive (together with
accrued interest or earnings thereon, if any) and any accrued vacation pay which
would be payable under the Company’s standard policy, in each case to the extent
not theretofore paid;

 

(b)                                 for one year after the Date of Termination,
the Company shall pay the Executive’s premiums for health insurance benefit
continuation for Executive and her family members, if applicable, which the
Company provides to the Executive under the provisions of the federal
Comprehensive Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”) to
the extent that the Company would have paid such premiums had the Executive
remained employed by the Company (such continued payment is hereinafter referred
to as “COBRA Continuation”); and

 

(c)                                  an amount as severance pay equal to one 
(1) times the Annual Base Salary for the fiscal year in which the Date of
Termination occurs.

 

8.2                               Termination for Cause or Other Than for Good
Reason

 

If during the Employment Period the Executive’s employment shall be terminated
by the Company for Cause or by the Executive for other than Good Reason, this
Agreement shall terminate without further obligation on the part of the Company
to the Executive, other than the Company’s obligation to pay the Executive (a)
her Annual Base Salary through the Date of Termination, (b)  the amount of any
compensation previously deferred by the Executive, and (c) any accrued vacation
pay which would be payable under the Company’s standard policy, in each case to
the extent theretofore unpaid.

 

8.3                               Expiration of Term

 

In the case of a termination of the Executive’s employment as a result of the
expiration of the Term of this Agreement, this Agreement shall terminate without
further obligation on the part of the Company to the Executive, other than the
Company’s obligation to pay the Executive the Accrued Obligations.

 

5

--------------------------------------------------------------------------------


 

8.4                               Termination Because of Death or Total
Disability

 

If during the Employment Period the Executive’s employment is terminated by
reason of the Executive’s death or Total Disability, this Agreement shall
terminate automatically without further obligation on the part of the Company to
the Executive or her legal representatives under this Agreement, other than the
Company’s obligation to pay the Executive the Accrued Obligations (which shall
be paid to the Executive’s estate or beneficiary, as applicable in the case of
the Executive’s death), and to provide COBRA Continuation.

 

8.5                               Payment Schedule

 

All payments of Accrued Obligations, or any portion thereof payable pursuant to
this Section 8, shall be made to the Executive within ten working days of the
Date of Termination.  Any payments payable to the Executive pursuant to
Section 8.1(c) shall be made to the Executive, at the Company’s option, either
(a) in a lump sum within ten working days of the Date of Termination; or (b) in
two equal payments, the first of which is made within ten working days of the
Date of Termination and the second of which is made within six months of the
Date of Termination.

 

8.6                               Cause

 

For purposes of this Agreement, “Cause” means cause given by the Executive to
the Company and shall include, without limitation, the occurrence of one or more
of the following events:

 

(a)                                  A clear refusal to carry out any material
lawful duties of the Executive or any directions of the Board or senior
management of the Company, all reasonably consistent with those duties described
in Section 3.2 hereof ;

 

(b)                                 Persistent failure to carry out any lawful
duties of the Executive described in Section 3.2 hereof or any directions of the
Board or senior management reasonably consistent with those duties herein set
forth to be performed by the Executive, provided Executive has been given
reasonable notice and opportunity to correct any such failure;

 

(c)                                  Violation by the Executive of a state or
federal criminal law involving the commission of a crime against the Company or
any other criminal act involving moral turpitude;

 

(d)                                 Current abuse by the Executive of alcohol or
controlled substances; deception, fraud, misrepresentation or dishonesty by the
Executive; or any incident materially compromising the Executive’s reputation or
ability to represent the Company with investors, customers or the public; or

 

(e)                                  Any other material violation of any
provision of this Agreement by the Executive, subject to the notice and
opportunity to cure requirements of Section 11.

 

8.7                               Good Reason

 

For purposes of this Agreement, “Good Reason” means

 

(a)                                  The assignment to the Executive of any
duties materially inconsistent with the Executive’s position, authority, duties
or responsibilities as contemplated by Section 3.2 hereof or any other action by
the Company which results in a material diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

 

6

--------------------------------------------------------------------------------


 

(b)                                 Any failure by the Company to comply with
any of the provisions of Section 5 or Section 6 hereof, other than an isolated
and inadvertent failure not taken in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

 

(c)                                  The Company’s requiring the Executive to be
based at any office or location other than that described in Section 3.3 hereof;

 

(d)                                 Any failure by the Company to comply with
and satisfy Section 13 hereof, provided that the Company’s successor has
received at least ten days’ prior written notice from the Company or the
Executive of the requirements of Section 13 hereof; or

 

(e)                                  Any other material violation of any
provision of this Agreement by the Company, subject to the notice and
opportunity to cure requirements of Section 11.

 

8.8                               Excess Parachute Limitation

 

If either the Company or the Executive receives confirmation from the Company’s
independent tax counsel or its certified public accounting firm, or such other
accounting firm retained as independent certified public accountants for the
Company (the “Tax Advisor”), that any payment by the Company to the Executive
under this Agreement or otherwise would be considered to be an “excess parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended, or any successor statute then in effect (the “Code”), then the
aggregate payments by the Company pursuant to this Agreement shall be reduced to
the highest amount that may be paid to the Executive by the Company under this
Agreement without having any portion of any amount payable to the Executive by
the Company or a related entity under this Agreement or otherwise treated as
such an “excess parachute payment”, and, if permitted by applicable law and
without adverse tax consequence, such reduction shall be made to the last
payment due hereunder.  Any payments made by the Company to the Executive under
this Agreement which are later confirmed by the Tax Advisor to be “excess
parachute payments” shall promptly be repaid by the Executive to the Company.

 

9.                                      REPRESENTATIONS, WARRANTIES AND OTHER
CONDITIONS

 

In order to induce the Company to enter into this Agreement, the Executive
represents and warrants to the Company as follows:

 

9.1                               Health

 

The Executive is in good health and knows of no physical or mental disability
which, with any accommodation which may be required by law and which places no
undue burden on the Company, would prevent her from fulfilling her obligations
hereunder.  The Executive agrees, if the Company requests, to submit to
reasonable periodic medical examinations by a physician or physicians designated
by, paid for and arranged by the Company.  The Executive agrees that the
examination’s medical report shall be provided to the Company.

 

9.2                               No Violation of Other Agreements

 

The Executive represents that neither the execution nor the performance of this
Agreement by the Executive will violate or conflict in any way with any other
agreement by which the Executive may be bound.

 

7

--------------------------------------------------------------------------------


 

10.                               NONDISCLOSURE; RETURN OF MATERIALS

 

10.1                        Nondisclosure

 

Except as required by her employment with the Company, the Executive will not,
at any time during the term of employment by the Company, or at any time
thereafter, directly, indirectly or otherwise, use, communicate, disclose,
disseminate, lecture upon or publish articles relating to any confidential,
proprietary or trade secret information without the prior written consent of the
Company.  The Executive understands that the Company will be relying on this
covenant in continuing the Executive’s employment, paying her compensation,
granting her any promotions or raises, or entrusting her with any information
which helps the Company compete with others.

 

10.2                        Return of Materials

 

All documents, records, notebooks, notes, memoranda, drawings or other documents
made or compiled by the Executive at any time while employed by the Company, or
in her possession, including any and all copies thereof, shall be the property
of the Company and shall be held by the Executive in trust and solely for the
benefit of the Company, and shall be delivered to the Company by the Executive
upon termination of employment or at any other time upon request by the Company.

 

11.                               NOTICE AND CURE OF BREACH

 

Whenever a breach of this Agreement by either party is relied upon as
justification for any action taken by the other party pursuant to any provision
of this Agreement, other than clause (a), (b), (c) or (d) of Section 8.6 hereof,
before such action is taken, the party asserting the breach of this Agreement
shall give the other party at least ten days’ prior written notice of the
existence and the nature of such breach before taking further action hereunder
and shall give the party purportedly in breach of this Agreement the opportunity
to correct such breach during the ten-day period.

 

12.                               FORM OF NOTICE

 

Every notice required by the terms of this Agreement shall be given in writing
by serving the same upon the party to whom it was addressed personally or by
registered or certified mail, return receipt requested, at the address set forth
below or at such other address as may hereafter be designated by notice given in
compliance with the terms hereof:

 

If to the Executive:

 

Robin L. Carmichael

 

 

 

 

 

 

 

 

 

If to the Company:

 

ProCyte Corporation

 

 

8511 154th Avenue N.E., Bldg. A

 

 

Redmond, Washington  98052-3557

 

 

Attn:  President

 

 

 

With a copy to:

 

Perkins Coie LLP

 

 

Attn:  James R. Lisbakken, Esq.

 

 

1201 Third Avenue, 40th Floor

 

 

Seattle, Washington 98101-3099

 

8

--------------------------------------------------------------------------------


 

or such other address as shall be provided in accordance with the terms hereof. 
Except as set forth in Section 7.4 hereof, if notice is mailed, such notice
shall be effective upon mailing.

 

13.                               ASSIGNMENT

 

This Agreement is personal to the Executive and shall not be assignable by the
Executive.

 

The Company shall assign to and require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of the Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, “Company” shall mean ProCyte Corporation and
any affiliated company or successor to its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by contract, operation of
law, or otherwise; and as long as such affiliated company or successor assumes
and agrees to perform this Agreement, the termination of Executive’s employment
by one such entity and the immediate hiring and continuation of the Executive’s
employment by the Company or other affiliated company or successor shall not be
deemed to constitute a termination or trigger any obligation under this
Agreement.  All the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns.

 

14.                               WAIVERS

 

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof. 
The express waiver by a party hereto of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance.  All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.

 

15.                               AMENDMENTS IN WRITING

 

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, nor consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and the Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given.  No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and the Executive.

 

16.                               APPLICABLE LAW

 

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to any
rules governing conflicts of laws.

 

17.                               ARBITRATION; ATTORNEYS’ FEES

 

Except in connection with enforcing Section 10 of this Agreement, for which
legal and equitable remedies may be sought in a court of law, any dispute
arising under this Agreement shall be subject to arbitration.  The arbitration
proceeding shall be conducted in accordance with the Commercial

 

9

--------------------------------------------------------------------------------


 

Arbitration Rules of the American Arbitration Association then in effect,
conducted by one arbitrator either mutually agreed upon or selected in
accordance with the AAA Rules.  The arbitration shall be conducted in King
County, Washington under the jurisdiction of the Seattle office of the American
Arbitration Association.  The arbitrator shall have authority only to interpret
and apply the provisions of this Agreement, and shall have no authority to add
to, subtract from, or otherwise modify the terms of this Agreement.  Any demand
for arbitration must be made within sixty (60) days of the event(s) giving rise
to the claim that this Agreement has been breached.  The arbitrator’s decision
shall be final and binding, and each party agrees to be bound to by arbitrator’s
award subject only to an appeal therefrom in accordance with the laws of the
State of Washington.  Either party may obtain judgment upon the arbitrator’s
award in the Superior Court of King, County, Washington.

 

If it becomes necessary to pursue or defend any legal proceeding, whether in
arbitration or court, in order to resolve a dispute arising under this
Agreement, the prevailing party in any such proceeding shall be entitled to
recover its reasonable costs and attorneys’ fees.

 

18.                               SEVERABILITY

 

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law, (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.

 

19.                               ENTIRE AGREEMENT

 

This Agreement on and as of the date hereof constitutes the entire agreement
between the Company and the Executive with respect to the subject matter hereof
and all prior or contemporaneous oral or written communications, understandings
or agreements between the Company and the Executive with respect to such subject
matter, including, but not limited to, that certain Change of Control Agreement
between the Company and the Executive dated as of April 24, 1998 and all
amendments thereto, are hereby superseded and nullified in their entireties,
except that the Proprietary Information and Invention Agreement between the
Executive and the Company shall continue in full force and effect to the extent
not superseded by Section 10 hereof.

 

20.                               WITHHOLDING

 

The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

21.                               COUNTERPARTS

 

This Agreement may be executed in counterparts, each of which counterpart shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement
effective on the date first set forth above.

 

 

EXECUTIVE

 

 

 

 

 

/s/ Robin L. Carmichael

 

 

Robin L. Carmichael

 

 

 

PROCYTE CORPORATION

 

 

 

 

 

By

/s/ John  F. Clifford

 

 

Its

Chairman and CEO

 

 

11

--------------------------------------------------------------------------------


 

APPENDIX A TO

 

CHANGE OF CONTROL AGREEMENT

 

For purposes of this Agreement, a “Change of Control” shall mean:

 

(a)                                  A “Board Change” which, for purposes of
this Agreement, shall have occurred if a majority (excluding vacant seats) of
the seats on the Company’s Board are occupied by individuals who were neither
(i) nominated by a majority of the Incumbent Directors nor (ii) appointed by
directors so nominated.  An “Incumbent Director” is a member of the Board who
has been either (i) nominated by a majority of the directors of the Company then
in office or (ii) appointed by directors so nominated, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person (as hereinafter
defined) other than the Board; or

 

(b)                                 The acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
(a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of (i) 20% or more of either (A) the then
outstanding shares of Common Stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”), in the case of either
(A) or (B) of this clause (i), which acquisition is not approved in advance by a
majority of the Incumbent Directors, or (ii) 33% or more of either (A) the
Outstanding Company Common Stock or (B) the Outstanding Company Voting
Securities, in the case of either (A) or (B) of this clause (ii), which
acquisition is approved in advance by a majority of the Incumbent Directors;
provided, however, that the following acquisitions shall not constitute a Change
of Control:  (x) any acquisition by the Company, (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or (z) any acquisition by any
corporation pursuant to a reorganization, merger or consolidation, if, following
such reorganization, merger or consolidation, the conditions described in
clauses (i), (ii) and (iii) of subsection (c) of this Appendix A are satisfied;
or

 

(c)                                  Approval by the stockholders of the Company
of a reorganization, merger or consolidation, in each case, unless, immediately
following such reorganization, merger or consolidation, (i) more than 60% of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to such reorganization, merger or consolidation in substantially the same
proportion as their ownership immediately prior to such reorganization, merger
or consolidation of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding the
Company, any employee benefit plan (or related trust) of the Company or such
corporation resulting from such reorganization, merger or consolidation and any
Person beneficially owning, immediately prior to such

 

12

--------------------------------------------------------------------------------


 

reorganization, merger or consolidation, directly or indirectly, 33% or more of
the Outstanding Company Common Stock or the Outstanding Voting Securities, as
the case may be) beneficially owns, directly or indirectly, 33% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation or the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors, and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger or consolidation were the Incumbent Directors
at the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation; or

 

(d)                                 Approval by the stockholders of the Company
of (i) a complete liquidation or dissolution of the Company or (ii) the sale or
other disposition of all or substantially all the assets of the Company, other
than to a corporation with respect to which immediately following such sale or
other disposition, (A) more than 60% of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities immediately prior to such sale or
other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may be,
(B) no Person (excluding the Company, any employee benefit plan (or related
trust) of the Company or such corporation and any Person beneficially owning,
immediately prior to such sale or other disposition, directly or indirectly, 33%
or more of the Outstanding Company Common Stock or the Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 33% or more of, respectively, the then outstanding shares of common
stock of such corporation and the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors and (C) at least a majority of the members of the board of
directors of such corporation were approved by a majority of the Incumbent
Directors at the time of the execution of the initial agreement or action of the
Board providing for such sale or other disposition of assets of the Company.

 

13

--------------------------------------------------------------------------------